DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed January 25, 2021.  Currently, claims 1–20 are pending.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a component for performing a winnowing function” in claim 9, which is interpreted as no more than a generic computer in view of page 5, lines 26–31, of Applicant’s Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “property damages” in the “receiving” and “dispatching” elements.  However, claim 1 subsequently recites “the damage” in the “gathering” element and “an extent of property damage” and “the property damage” in the “estimating” and “evaluating” steps, respectively.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for each variation of “damage” to reference each other recitation or intends to introduce separate instances of damage.  
For purposes of examination, claim 1 is interpreted as reciting “property damage[[s]]” in the “receiving” and “dispatching” elements, “the property damage” in the “gathering” element, and “an extent of the property damage” in the “estimating” step.
Claim 1 further recites “an unexpected loss” in the “characterizing” and “appraising” steps.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation of “unexpected loss” to reference the first recitation or intends to introduce a second, different unexpected loss.  For purposes of examination, claim 1 is interpreted as reciting “[[an]] the unexpected loss” in the “appraising” step.
Finally, claim 1 recites “the nature” and “the customer’s claim” in lines 12 and 19, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a nature” and “the 
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–8, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–8 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “an unexpected loss” in line 5.  As noted above, claim 1 previously recites “an unexpected loss” in the “characterizing” and “appraising” steps.  As a result, the scope of claim 6 is indefinite because it is unclear whether Applicant intends for the claim 6 recitation of “unexpected loss” to reference the claim 1 recitations or intends to introduce a second, different unexpected loss.  For purposes of examination, claim 6 is interpreted as reciting “[[an]] the unexpected loss”.
Claim 6 further recites “the resultant effect” and “the causation” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 6 is interpreted as reciting “[[the]] a resultant effect” and “[[the]] a causation” in line 4.
Claim 9 recites “factors” in the element reciting “a categorizing function”.  However, claim 9 previously recites “nonessential and redundant factors” and “pertinent factors” in the “component for performing a winnowing function”.  As a result, the scope of claim 9 is indefinite because it is unclear whether Applicant intends for the “factors” to reference “nonessential and redundant factors” or “pertinent factors” or intends to introduce third factors.  For purposes of examination, claim 9 is interpreted as reciting “the pertinent factors” in the element reciting “a categorizing function”.
Claim 9 further recites “the extent” and “the causation” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 9 is interpreted as reciting “[[the]] an extent” and “[[the]] causation” in line 12.
In view of the above, claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10–13, which depend from claim 9, inherit the deficiencies described above.  As a result, claims 10–13 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “a property description” in line 1.  However, claim 9, from which claim 12 depends, previously recites “a property description”.  As a result, the scope of claim 12 is indefinite because it is unclear whether Applicant intends for the “property description” of claim 12 to reference the claim 9 property description or intends to introduce a second, different property description.  For purposes of examination, claim 12 is interpreted as reciting “[[a]] the property description”.
Claim 13 recites “wherein information obtained during the field inspection includes”.  However, claim 9, from which claim 13 depends, previously recites “relevant information gathered during a field inspection”.  As a result, the scope of claim 13 is indefinite because it is unclear whether Applicant intends for the claim 13 recitation to reference the claim 9 recitation or intends to introduce a second, different information.  For purposes of examination, claim 13 is interpreted as reciting “wherein the relevant information gathered during the field inspection includes”
Claim 14 recites “property damages” in the steps for “downloading” and “winnowing”.  As a result, the scope of claim 14 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different property damages.  For purposes of examination, claim 14 is interpreted as reciting “the property damages” in the step for “winnowing”.
Claim 14 further recites “a cause/effect determination” in the steps for “winnowing” and “coalescing”.  As a result, the scope of claim 14 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce second, different cause/effect determination.  For purposes of examination, claim 14 is interpreted as reciting “[[a]] the cause/effect determination” in the step for “coalescing”.
In view of the above, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15–20, which depend from claim 14, inherit the deficiencies described above.  As a result, claims 15–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites “cause factors” and “effect factors” in line 3.  However, claim 14, from which claim 15 depends, previously recites “cause factors and effect factors”.  As a result, the scope of claim 15 is indefinite because it is unclear whether Applicant intends for the recitations of claim 15 to reference the recitations of claim 14 or intends to introduce second, different “cause factors” and “effect factors”.  For purposes of examination, claim 15 is interpreted as reciting “the cause factors” and “the effect factors” in line 3.
Claim 15 further recites “the collected data”, “the nature”, and “the damages” in lines 3, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.  In view of claim 14, which recites “downloading data” and “winnowing the data”, and for purposes of examination, claim 15 is interpreted as reciting “the a nature”, and “the property damages”.
Claim 16 recites “the claim” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 16 is interpreted as reciting “the insurance claim”.
Claim 17 recites “data obtained during the field inspection”.  However, claim 14, from which claim 17 depends, previously recites “data collected during a field inspection”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the recitations of claim 17 to reference the recitations of claim 14 or intends to introduce second, different data.  For purposes of examination, claim 17 is interpreted as reciting “the data collected during the field inspection”.
Claim 18 recites “cause factors” in lines 1–2.  However, claim 14, from which claim 15 depends, previously recites “cause factors”.  As a result, the scope of claim 18 is indefinite because it is unclear whether Applicant intends for the recitation of claim 18 to reference the recitation of claim 14 or intends to introduce second, different “cause factors”.  For purposes of examination, claim 18 is interpreted as reciting “the cause factors”.
Claim 20 recites “the administrative information” in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 20 is interpreted as reciting “[[the]] administrative information”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receiving a claim from a claimant for property damages …”; “dispatching an investigator to a site where the property damages allegedly occurred”; “gathering information pertinent to the site where the damage occurred …”; “estimating an extent of property damage at the site”; “evaluating the gathered information to identify relevant cause and effect factors affecting the property damage”; “characterizing the nature and probable cause of the property damage …”; “appraising a value for the property damage as an unexpected loss …”; “preparing an appraisal report for implementing a proposed course of action by the insurance carrier to settle the customer's claim”; and “placing the appraisal report in an archives for future reference.”
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance and/or managing personal behavior or relationships or interactions between people because the limitations describe a process for processing an insurance claim.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–8 further describe the process for processing an insurance claim and recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance and/or managing personal behavior or relationships or interactions between people for the same reasons as stated above with respect to claim 1.  As a result, claims 2–8 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 does not include any additional elements.  As a result, claim 1 does not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–8 similarly do not recite any additional elements.  As a result, claims 2–8 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 does not include any additional elements.  As a result, claim 1 does not include any additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–8 similarly do not recite any additional elements.  As a result, claims 2–8 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B.

With respect to Step 2A Prong One of the framework, claim 9 recites an abstract idea.  Claim 9 includes limitations for “performing a winnowing function on the input downloaded information to discard nonessential and redundant factors gathered during the field investigation and to focus on pertinent factors necessary for determining an exact cause for the property damage, and the extent of resultant effect(s) of the causation to determine whether the property damage is an unexpected loss” and “coalescing factors into a comprehensive cause and effect category for evaluating the insurance claim”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance and/or managing personal behavior or relationships or interactions between people because the limitations describe a process for processing an insurance claim.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 includes substantially similar limitations to those included with respect to claim 9.  As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 14.
Claims 10–13 and 15–20 further describe the process for processing an insurance claim and recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with insurance and/or managing personal behavior or relationships or interactions between people for the same reasons as stated above with respect to claim 9.  As a result, claims 10–13 and 15–20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 9 does not include additional elements that integrate the abstract idea into a practical application.  Claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 9 include a computer, an input port, a component, and a step for downloading information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the step for downloading does not more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 9 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 includes substantially similar limitations to those included with respect to claim 9.  Although claim 14 additionally includes a computer-readable medium, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Claims 10–13 and 15–20 do not include any additional elements beyond those recited with respect to claims 9 and 14.  As a result, claims 10–13 and 15–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 9 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 9 include a computer, an input port, a component, and a step for downloading information.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the step for downloading does not more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 9 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 includes substantially similar limitations to those included with respect to claim 9.  Although claim 14 additionally includes a computer-readable medium, the additional element does not amount to significantly more than the abstract idea because the additional computer element is a generic computing component that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 10–13 and 15–20 do not include any additional elements beyond those recited with respect to claims 9 and 14.  As a result, claims 10–13 and 15–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 13, and 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlbin et al. (U.S. 2004/0054556) in view of Guensler et al. (U.S. 2018/0218452), and in further view of Collins et al. (U.S. 2009/0265193).
Claim 1:  Wahlbin discloses a method for use by an insurance carrier for in-house processing an insurance claim, the method comprising the steps of: 
receiving a claim from a claimant for damages suffered by the claimant under terms of an insurance policy (See paragraph 55, wherein a claimant alleges injury against an insured owner, and wherein a claim is implicitly received); 
dispatching an investigator to a site where the damages allegedly occurred (See paragraphs 52 and 75, wherein an adjuster is dispatched to gather information); 
gathering information pertinent to the site where the damage occurred, and information pertinent to damages at the site (See paragraph 75, wherein claim characteristics are gathered; see also paragraphs 76–294, wherein investigative questions are answered); 
estimating an extent of damage at the site (See paragraphs 162–166, wherein an extent of injury is estimated; see also paragraph 9, wherein liability values are estimated); 
evaluating the gathered information to identify relevant cause factors affecting the damage (See FIG. 8A–8B and paragraphs 297–298 and 319, wherein relevant cause factors are identified); 
characterizing the nature and probable cause of the property damage at the site as an unexpected loss, based on results of the gathering, estimating, and evaluating steps (See paragraphs 330–332, in view of paragraphs 297–298 and 319, wherein cause is characterized as unforeseeable); 
appraising a value for the damage as an unexpected loss based on determinations made pursuant to the estimating, evaluating and characterizing steps (See paragraph 9, in view of paragraphs 330–332, wherein a liability value is estimated in the context of unforeseeable causes).  Wahlbin does not expressly disclose the remaining claim elements. 
Guensler discloses property damage (See paragraph 40, wherein personal and property damage is disclosed); and
cause and effect factors (See paragraph 37, wherein cause-effect relationship variables are utilized in insurance analysis).
Wahlbin discloses a system directed to determining liability in insurance processing.  Guensler discloses a system directed to pricing insurance according to behavioral feedback.  Each reference discloses a system directed to insurance analysis.  The technique of utilizing cause and effect factors is applicable to the system of Wahlbin as they both share characteristics and capabilities, namely, they are directed to insurance analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Guensler to the teachings of Wahlbin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate insurance analysis into similar systems.  Further, applying cause and effect factors to Wahlbin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses preparing an appraisal report for implementing a proposed course of action by the insurance carrier to settle the customer's claim (See paragraphs 7 and 75, wherein a report is prepared and stored); and 
placing the appraisal report in an archives for future reference (See paragraphs 7 and 75, wherein a report is prepared and stored).
Wahlbin discloses a system directed to determining liability in insurance processing, and Guensler discloses a system directed to pricing insurance according to behavioral feedback.  Collins discloses a system directed to performing automated property insurance inspections.  Each reference discloses a system directed to insurance analysis.  The technique of preparing and storing an appraisal report is applicable to the systems of Wahlbin and Guensler as they each share characteristics and capabilities; namely, they are directed to insurance analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Collins to the teachings of Wahlbin and Guensler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate insurance analysis into similar systems.  Further, applying appraisal reports to Wahlbin and Guensler would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Wahlbin and Guensler do not disclose the elements of claim 2.
Collins discloses repeating the gathering step, as needed, to complete the characterizing step (See Abstract, wherein inspections may be performed periodically, on-demand, or continuously).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 3:  Wahlbin discloses the method of claim 1 wherein the information gathering step comprises the steps of: identifying an age, condition, extent, and relative location of the damage at the site (See paragraphs 78–80, 147, and 162–166, wherein timing, location, and injury condition and extent information is gathered); recording the nature and extent of damage (See paragraphs 162–166, wherein injury information is gathered); and recording claimant and witness comments regarding incidents and recollections before and after the damage (See paragraphs 173 and 147–157, wherein witness information is gathered).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses property damage (See citations above). 
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses taking in-situ photos and preparing sketches (See paragraphs 108 and 120, wherein photographs are obtained and transformed into 3D renderings).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 4:  Wahlbin discloses the method of claim 1 wherein the evaluating step includes i) reviewing police records and reports (See paragraphs 170–172, wherein police information is gathered for evaluation), ii) considering claimant and witness comments (See paragraphs 173 and 147–157, wherein witness information is gathered for evaluation), iii) analyzing pertinent financial information (See paragraph 167, wherein claimant wages are gathered for evaluation), and iv) referencing relevant documentary evidence (See paragraphs 91–93 and 121, wherein location maintenance records are gathered for evaluation).
Claim 5:  Wahlbin discloses the method of claim 1 wherein the characterizing step further comprises the steps of reviewing ii) client profile information, and iii) causation and origin factors (See paragraphs 88–145, wherein characteristics of the insured and causation characteristics are considered).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses property damage (See citations above). 
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses i) previously archived reports pertinent to the damage (See paragraph 97, wherein previous reports are considered). 
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 6:  Wahlbin discloses the method of claim 1 further comprising the step of winnowing the information obtained in the gathering step to discard nonessential factors and to focus on pertinent factors necessary for determining a probable cause for the damage and the resultant effect(s) of the causation to determine whether the damage is an unexpected loss (See FIG. 8A–8B and paragraphs 298 and 12, wherein decision points are utilized to determine one or more causation characteristics from a set of characteristics, and paragraph 330, wherein an example of characteristic relevancy is disclosed as discarding irrelevant characteristics; see also paragraphs 330–332, in view of paragraphs 297–298 and 319, wherein cause is characterized as unforeseeable).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses property damage (See citations above). 
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 7:  Wahlbin discloses the method of claim 6 further comprising a computer for coalescing factors into cause categories for evaluating the insurance claim in the appraising step (See FIG. 8A–8B and paragraphs 298 and 12, wherein decision points are utilized to determine one or more causation characteristics from a set of characteristics, and wherein the characteristics combine to identify a cause category).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses cause and effect factors (See paragraph 37, wherein cause-effect relationship variables are utilized in insurance analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 8:  Wahlbin discloses the method of claim 7 further comprising the step of selecting inputs for a computer operation including: 
an administrative input requiring i) claimant identification, ii) property ownership rights, and iii) property location (See paragraphs 298 and 80–82, wherein characteristics, including the name of the injured, property rights, and locations, are input); 
a set-up input requiring selection of a probable cause of the property damage to include i) fire, ii) water, iii) explosion, iv) impulse forces, and v) other cause(s) with an appropriate description (See paragraphs 298 and 95, wherein causal conditions are entered); 
a property description input requiring selection of i) personal residence(s), ii) buildings and edifices, iii) vehicle(s), iv) conveyances, v) infrastructures, and vi) other property interests with an appropriate description (See paragraphs 298, 80, 88, and 90–93, wherein property descriptions are entered); and 
field investigation information input obtained during the gathering step, to include i) documentation (See paragraphs 298 and 76–294, wherein the adjuster obtains answers to investigative questions, and wherein answers are entered).  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses ii) photos and iii) maps and sketches (See paragraphs 108 and 120, wherein photographs are obtained and transformed into 3D renderings).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claims 13 and 17:  Wahlbin discloses the computer of claim 9 wherein information obtained during the field inspection includes: i) documentation (See paragraphs 76–294, wherein the adjuster obtains answers to investigative questions).  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses ii) photos, and iii) maps and sketches (See paragraphs 108 and 120, wherein photographs are obtained and transformed into 3D renderings).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
Claim 16:  Wahlbin discloses the computer-readable medium of claim 15 where in the coalescing step results in a cause and origin result for further use in appraising the claim (See paragraphs 297–298 and 319, wherein a causation result is determined).  Wahlbin and Guensler do not expressly disclose the remaining claim elements.
Collins discloses a report (See paragraphs 7 and 75, wherein a report is prepared and stored).
One of ordinary skill in the art would have recognized that applying the known technique of Collins would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.

Claims 9–12, 14–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlbin et al. (U.S. 2004/0054556) in view of Guensler et al. (U.S. 2018/0218452).
Claims 9 and 14:  Wahlbin discloses a computer for use in implementing a method for an in-house processing of an insurance claim for damage suffered by a claimant, the computer comprising: 
an input port (See FIG. 1–2) for downloading i) administrative information and documentation pertinent to the insurance claim, ii) an identification of probable causation for the damage, iii) a property description, and iv) relevant information gathered during a field investigation (See paragraph 39, in view of paragraphs 76–294 and 393, wherein stored data relating to claim characteristics gathered by an adjuster is accessed, and wherein the claim characteristics include government administrative information, location maintenance documentation, damage causation, property descriptions, and other gathered information); 
a component for performing a winnowing function on the input downloaded information to discard nonessential and redundant factors gathered during the field investigation and to focus on pertinent factors necessary for determining an exact cause for the property damage, and the extent of resultant effect(s) of the causation to determine whether the property damage is an unexpected loss (See FIG. 8A–8B and paragraphs 298 and 12, wherein decision points are utilized to determine one or more causation characteristics from a set of characteristics, and paragraph 330, wherein an example of characteristic relevancy is disclosed as discarding irrelevant characteristics; see also paragraphs 330–332, in view of paragraphs 297–298 and 319, wherein cause is characterized as unforeseeable); and 
a categorizing function for coalescing factors into a comprehensive cause category for evaluating the insurance claim (See FIG. 8A–8B and paragraphs 298 and 12, wherein decision points are utilized to determine one or more causation characteristics from a set of characteristics, and wherein the characteristics combine to identify a cause category).  Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses property damage (See paragraph 40, wherein personal and property damage is disclosed) and cause and effect factors (See paragraph 37, wherein cause-effect relationship variables are utilized in insurance analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.
With respect to claim 14, Wahlbin further discloses a computer-readable medium having executable instructions (See paragraphs 42–43)
Claims 10 and 20:  Wahlbin discloses the computer of claim 9 wherein the administrative information pertinent to the insurance claim includes: i) claimant identification, ii) property ownership rights, and iii) property location (See paragraphs 298 and 80–82, wherein characteristics, including the name of the injured, property rights, and locations, are input).
Claims 11 and 18:  Wahlbin discloses the computer of claim 9 wherein a probable cause of the property damage is selected from a group including: i) fire, ii) water, iii) explosion, iv) impulse forces, and v) other cause(s) with an appropriate description (See paragraphs 298 and 95, wherein causal conditions are entered).
Claims 12 and 19:  Wahlbin discloses the computer of claim 9 wherein a property description is selected from a group including: i) a personal residence(s), ii) buildings and edifices, iii) vehicle(s), iv) conveyances, v) infrastructures, and vi) other property interests with an appropriate description (See paragraphs 298, 80, 88, and 90–93, wherein property descriptions are entered).
Claim 15:  Wahlbin discloses the computer-readable medium of claim 14 wherein the winnowing step comprises the steps of: 
factorizing the collected data into cause factors (See FIG. 8A–8B and paragraph 298, wherein gathered characteristics are factorized into relevant cause characteristics); 
evaluating the cause factors and the nature of actual damages to identify a most probable cause for the damages (See paragraphs 297–298 and 319, wherein a cause is determined); and 
assessing the factors and the nature of the actual damages to determine an origin of the actual damages (See paragraph 12, wherein causation is determined according to claim characteristics) Wahlbin does not expressly disclose the remaining claim elements.
Guensler discloses cause factors and effect factors (See paragraph 37, wherein cause-effect relationship variables are utilized in insurance analysis); and
assessing the effect factors and the nature of the actual damages (See paragraph 37, wherein cause-effect relationship variables are assessed with respect to damages).
One of ordinary skill in the art would have recognized that applying the known technique of Guensler would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 1.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Splittstoesser (U.S. 2018/0336418) discloses a system directed to determining building damage for processing an insurance claim;
McClellan et al. (U.S. 2008/0306996) discloses a system directed to analyzing vehicle collision data for processing an insurance claim; and
Wahlbin et al. (U.S. 2004/0215494) discloses a system directed to determining monetary amounts for insurance processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623